Exhibit 10.1

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made and entered into
as of the date set forth on Schedule I (“Schedule I”) attached hereto (the “Date
of Grant”) by and between South State Corporation, a South Carolina corporation
(the “Company”), and the employee named on Schedule I (the “Participant”).
Capitalized terms in this Agreement that are not otherwise defined shall have
the same meaning as set forth in the Company’s  2019 Omnibus Incentive Plan, a
copy of which is attached as Exhibit A (as amended from time to time, the
“Plan”).

 

Section 1. Purpose. The purpose of this Agreement is to reflect the terms and
conditions of the award to the Participant of restricted stock units (the
“Restricted Stock Units” or “RSUs”) in consideration of the services to be
rendered by the Participant to the Company or any Subsidiaries.

 

Section 2. Award of Restricted Stock Units.  Pursuant to Article VIII of the
Plan, Participant is awarded an Award of the number of Restricted Stock Units
set forth on Schedule I as the Total RSUs Awarded, subject to the terms and
conditions of this Agreement and the Plan.  Each Restricted Stock Unit
represents the right to receive one share of Common Stock pursuant to the terms
of the Plan and this Agreement.

 

Section 3. Vesting Conditions.

 

(a)Employment Condition.  Subject to any exceptions set forth in Section 4
herein, no Restricted Stock Units may be settled and delivered to a Participant
(x) prior to the end of the Performance Period set forth on Schedule I (the
“Performance Period”), and (y) if the Participant is not an active employee of
the Company or any Subsidiary of the Company on the Performance Vesting Date (as
defined below) (the “Employment Condition”), subject to exceptions set forth in
Section 5 herein.

 

(b)Performance Vesting Measures.  The number of Restricted Stock Units, if any,
for which the Participant is entitled to settlement and delivery as of the
Performance Vesting Date (defined below) shall be determined by the Committee
following the end of the Performance Period based on the performance goals and
metrics set forth on Schedule I.

 

(c)Determination of Vested Restricted Stock Units.  As soon as practicable
following the end of the Performance Period, and in any event not later than 60
days after the end of the Performance Period, the Committee will determine: (i)
whether the Employment Condition under subsection (a) has been satisfied and all
other material terms have been satisfied, (ii) the actual performance of the
Company during the Performance Period (“Actual Performance”) relative to the
performance threshold (“Performance Threshold”), performance target
(“Performance Target”) and performance maximum (“Performance Maximum”) for each
of the performance metrics (each, a “Performance Measure”) established by the
Committee for the Performance Period,  and (iii) the extent to which Restricted
Stock Units  are vested (eligible for settlement and delivery as of the
Performance Vesting Date), based on the Committee’s  determinations set forth in
the immediately above clauses (i) and (ii).  The date of such Committee action
is the “Performance Vesting Date.”  The Committee’s determinations with respect
to the vesting of Restricted Stock Units under this Agreement: (x) shall result
in cancellation and forfeiture (as of the Performance Vesting Date) of any such
Restricted Stock Units that are not eligible for settlement and delivery as of
the Performance





Page 1

--------------------------------------------------------------------------------

 



 

Vesting Date, and (y) shall not increase the number of Restricted Stock Units of
the Participant or any other Participant under the Plan.  If the Employment
Condition is not satisfied, then all Restricted Stock Units shall be cancelled
and forfeited as of the Performance Vesting Date and there will be no increase
in the number of Restricted Stock Units of the Participant or any other
Participant under the Plan.  Any Restricted Stock Units that are deemed
cancelled or forfeited pursuant to this Agreement shall no longer be deemed to
be outstanding for purposes of this Agreement.

 

(d)Vesting of Whole Restricted Stock Units.  All Restricted Stock Units that are
entitled to settlement and delivery will be rounded to the nearest whole number
(and 0.5 shall round to 1).

 

Section 4.  Accelerated Vesting.

 

(a)Acceleration Upon Change of Control. Subject to Section 5 herein and as an
exception to the Employment Condition, as of the date immediately prior to
consummation of a Change of Control prior to the Performance Vesting Date and
prior to Participant’s termination of employment with the Company and its
Subsidiaries,  100% of the outstanding Restricted Stock Units that would be
entitled to settlement if the Company had attained the Performance Target level
(determined under Schedule I) or, if greater, based on the actual performance
level (determined under Schedule I, as interpreted and applied by, and with such
actual performance determined by, the Committee in its discretion) through the
end of the most recent quarter ended prior to the execution of the definitive
agreement with respect to the Change of Control (the “Execution Date”) for which
the Committee determines in its discretion that there is adequate Company
financial information available to the Committee prior to the Execution Date
upon which to base the Committee’s  determinations (and, for the avoidance of
doubt, the remainder of the Restricted Stock Units shall be cancelled and
forfeited and shall cease to be outstanding); provided that notwithstanding
anything else contained in this Section 4(a) to the contrary, except as set
forth in the final sentence of Section 4(b), in no event shall the Restricted
Stock Units be accelerated to an extent or in a manner which would not be fully
deductible by the Company for federal income tax purposes because of Section
280G of the Code.

 

(b)Change of Control Adjustment.  If a Change of Control occurs after the Date
of Grant and if the Participant is entitled under any agreement or arrangement
to receive compensation that would constitute a parachute payment (including the
acceleration of rights to settlement and delivery (vesting) of Restricted Stock
Units under this Agreement and any other equity award agreement with the
Company) within the meaning of Code Section 280G, the acceleration of any
vesting under Section 4(a) shall be cancelled or other CIC Payments (as defined
below) shall be reduced to the extent necessary to cause the aggregate present
value of all payments in the nature of compensation to the Participant that are
contingent on a change in the ownership or effective control of the Company or
in the ownership of a substantial portion of the assets of the Company (the “CIC
Payments”) not to exceed 2.99 times the “base amount,” all within the meaning of
Code Section 280G.  Such cancellation of vesting or other reductions in CIC
Payments shall be made, in all cases:  (i) if and to the extent not already
provided, accelerated, granted or paid, as applicable, on account of other CIC
Payments prior to the date of such cancellation, (ii) only to the least extent
necessary so that no portion of the CIC Payments after such cancellation or
reduction thereof shall be subject to the excise tax imposed by Code Section
4999, and (iii) in a manner that results in the best economic benefit





Page 2

--------------------------------------------------------------------------------

 



 

to the Participant (in applying these principles, any cancellation of  vesting
or other reduction in CIC Payments shall be made in a manner consistent with the
requirements of Section 409A of the Code, and where Tax Counsel (as defined
below) determines that two economically equivalent amounts are subject to
reduction but payable at different times, such amounts shall be reduced on a pro
rata basis but not below zero). All determinations required to be made under
this Section 4(b), and the assumptions to be utilized in arriving at such
determinations, shall be made by “Tax Counsel” (which shall be a law firm,
compensation consultant or accounting firm appointed by the Company) which shall
provide its determinations and any supporting calculations to the Company within
10 business days of having made such determination. Tax Counsel shall consult
with any compensation consultants, accounting firm and/or other legal counsel
selected by the Company in determining which payments to, or for the benefit of,
the Participant are to be deemed to be CIC Payments. In connection with making
determinations under this Section 4(b), Tax Counsel shall take into account, to
the extent applicable, the value of any reasonable compensation for services to
be rendered (or for refraining from performing services) by the Participant
before or after the Change of Control.

 

Notwithstanding the foregoing, if the Participant is a party to an employment or
other agreement with the Company, or is a participant in a severance program
sponsored by the Company, that contains express provisions regarding Section
280G and/or Section 4999 of the Code (or any similar successor provision) that
apply to this Agreement, the Section 280G and/or Section 4999 provisions of such
employment or other agreement or plan, as applicable, shall control as to this
Agreement (for example, and without limitation, the Participant may be a party
to an employment agreement with the Company that provides for a “gross-up” as
opposed to a “cut-back” in the event that the Section 280G thresholds are
reached or exceeded in connection with a Change of Control and, in such event,
the Section 280G and/or Section 4999 provisions of such employment agreement
shall control as to this Agreement).

 

(c)Acceleration Upon Death.  Subject to Section 5 herein and as an exception to
the Employment Condition, immediately upon the death of the Participant prior to
the Participant’s termination of employment with the Company and its
Subsidiaries and prior to the Performance Vesting Date, the outstanding
Restricted Stock Units shall become entitled to settlement and delivery at the
Performance Target level set forth in Schedule I (and the remainder of the
unvested Restricted Stock Units shall be cancelled and forfeited and shall cease
to be outstanding).

 

Section 5. Forfeiture.

 

(a)Continuance of Employment Required;  Forfeiture or Clawback for
Misconduct.   Except to the extent otherwise expressly provided in Section 4
herein and this Section 5, if the Participant’s employment with the Company and
its Subsidiaries terminates before the Performance Vesting Date, all of the
Restricted Stock Units under this Agreement shall be cancelled and forfeited.
All Restricted Stock Units, and any shares of Common Stock issued hereunder (and
any proceeds from the sale or disposition thereof), are subject to repayment,
recoupment, clawback, forfeiture, ineligibility, reduction and/or elimination as
set forth in Section 11(p) below.

 

(b)Pro-Rata Vesting Upon Termination of Employment Due to Disability or
Retirement on or Prior to the Performance Vesting Date.   If the Participant
ceases to be employed by the Company or a Subsidiary as a result of the
Participant’s Disability or Retirement on or





Page 3

--------------------------------------------------------------------------------

 



 

prior to the Performance Vesting Date, the following rules shall apply and shall
be an exception to the Employment Condition.  The number of Restricted Stock
Units, if any, that shall become entitled to settlement and delivery on the
Performance Vesting Date (or, if earlier, the date of such earlier Change of
Control pursuant to Sections 4(a) and (b)) shall be (A) the same number, if any,
to which the Participant would have been entitled under Sections 3(b) and 3(c),
or with respect to a Change of Control, Sections 4(a) and 4(b), if the
Participant’s employment had not terminated, multiplied by (B) a fraction, the
numerator of which shall be the number of whole months during the Performance
Period that the Participant was employed by the Company or a Subsidiary, and the
denominator of which shall be the total number of months in the Performance
Period (the “Pro-Rata Performance Fraction”).  Restricted Stock Units subject to
this Section 5(b) that do not become vested as of the Performance Vesting Date
shall be cancelled and forfeited.

 

(c)Definitions.   For purposes of this Agreement, “Disability” means a permanent
and total disability (within the meaning of Section 22(e)(3) of the Code or as
otherwise determined by the Committee). For purposes of this Agreement,
“Retirement” means a termination of employment by the Participant that occurs
upon or after both (a) the Participant’s attainment of age 55 and (b) when
Participant’s years of service to the Company and its Subsidiaries (such years
of service determined in accordance with the rules for determining years of
service under the Company’s 401(k) Plan) is at least 10. For purposes of this
Agreement, “Change of Control” means a Change of Control as defined in the Plan
that occurs after the Date of Grant and that constitutes a “change in control
event” with respect to the Participant as defined in the United States Treasury
Regulations Section 1.409A-3 (i)(5).

 

Section 6.  Protective Covenants.  The Participant acknowledges and agrees that
the Company has developed and possesses intellectual property, Customer
Information (as defined below), Trade Secrets (as defined below) and
Confidential Information (as defined below) to assist it in its business.  The
Participant further acknowledges and agrees that the Company has substantial
relationships with prospective or existing customers, as well as customer
goodwill associated with its ongoing business.  The Company employs or will
employ the Participant in a position of trust and confidence.  The Participant
therefore acknowledges and agrees that the Company has a right to protect these
legitimate business interests.  Therefore, in consideration of (i) the Company
entering into (and to induce the Company to enter into) this Agreement and the
Company’s agreements, covenants and obligations under this Agreement (and
regardless of whether or not any Restricted Stock Units vest and become entitled
to settlement and delivery), (ii) the time, investment and cost the Company has
incurred and may continue to incur to develop and enhance the Participant’s
skills and business contacts, (iii) the Participant’s access to Customer
Information, Trade Secrets or Confidential Information, and (iv) the
Participant’s contact with the Company’s employees, customers and prospects, the
Participant hereby agrees to the protective covenants in this Section 6.  The
Participant expressly agrees that the covenants in this Section 6 shall continue
in effect during the Participant’s employment with the Company and also, in
accordance with the terms of the respective covenants in this Section 6, after
the date the Participant’s employment with the Company terminates for any reason
(regardless of whether the Participant is then entitled to receive any further
payments or benefits from the Company).  For purposes of this Section 6,
 references to the “Company” shall mean the Company together with its
Subsidiaries.  The Participant understands and agrees that the agreements,
covenants and obligations in this Section 6 exist independently of and are in
addition to (and are not in lieu of and, except for Section 6(f)(ii)(Certain
Limitations), do not limit or modify) any other agreements, covenants and
obligations by which the Participant may be bound by or to which the participant
may





Page 4

--------------------------------------------------------------------------------

 



 

be subject by contract, or by applicable law or regulation, with respect to
confidential or proprietary information, noncompetition and/or or
non-solicitation;  provided that, notwithstanding the foregoing, if the
Participant is a party to an employment agreement, employment and noncompetition
agreement, change in control agreement or similar written, executed agreement
(other than a Company equity grant agreement, such as an Award Agreement)  with
the Company or any of its Subsidiaries that contains express confidentiality and
non-solicitation provisions (for the avoidance of doubt, whether such agreement
is in effect as of the date hereof or such agreement is entered into hereafter)
(an “Express Restrictive Covenants Agreement”),  then such Express Restrictive
Covenants Agreement shall not be modified, amended or superseded by this
Agreement (except for Section 6(f)(ii)(Certain Limitations)),  and the
confidentiality and non-solicitation provisions (and any non-compete provisions)
of such Express Restrictive Covenants Agreement shall supersede this Section 6
(except for Section 6(f)(ii)(Certain Limitations)) and be in substitution for
this Section 6 (except for Section 6(f)(ii)(Certain Limitations)), which shall
apply to such Express Restrictive Covenants Agreement) as if incorporated herein
by such reference and the Participant hereby reconfirms and agrees that the
Participant will comply with the confidentiality and non-solicitation provisions
(and any non-compete provisions) of such Express Restrictive Covenants Agreement
(subject to Section 6(f)(ii)(Certain Limitations)).

 

(a)Confidential Information.  The Participant agrees at all times to hold in
strictest confidence, and not to use, except for the benefit of the Company, any
of the Company’s Trade Secrets, Customer Information or Confidential Information
or to disclose to any person, firm or entity any of the Company’s Trade Secrets,
Customer Information or Confidential Information, except (i) as authorized in
writing by the Company’s Board of Directors or the Committee, (ii) as authorized
by a senior executive officer of the Company, or (iii) as required by law;
provided that, with respect to Confidential Information that does not constitute
a Trade Secret or Customer Information, the Participant’s obligations under this
Section 6(a) shall terminate on the second anniversary of the Participant’s
termination of employment with the Company.

 

(i)For purposes of this Agreement, “Trade Secrets” shall mean any of the
Company’s trade secrets, as such term is defined in Section 39-8-20 of the South
Carolina Trade Secrets Act as in effect on the date of this Agreement.

 

(ii)For purposes of this Agreement, “Confidential Information” shall mean any
data and information (which includes, without limitation, Trade Secrets,
Customer Information, methods of operation, names of customers, price lists,
financial information and projections, route books, personnel data, and similar
information): (A) relating to a  business of the Company, regardless of whether
the data or information constitutes a Trade Secret or Customer Information; (B)
disclosed to Participant or of which he/she became aware of as a consequence of
Participant’s relationship with the Company; (C) having value to the Company;
and (D) not generally known to competitors of the Company; provided,  however,
that Confidential Information shall not mean data or information which has been
voluntarily disclosed to the public by the Company, except where such public
disclosure has been made by the Participant without authorization from the
Company, which has been independently developed and disclosed by others (not as
a consequence of or in connection with the Participant’s relationship with the
Company), or which has otherwise entered the public domain through lawful means.

 





Page 5

--------------------------------------------------------------------------------

 



 

(iii)For purposes of this Agreement, “Customer Information” shall mean any data
and information (A) relating to a customer or prospective customer of the
Company, regardless of whether the data or information constitutes Confidential
Information; and (B) disclosed to Participant or of which he/she became aware of
as a consequence of Participant’s relationship with the Company; provided,
 however, that Customer Information shall not mean data or information which has
been voluntarily disclosed to the public by the Company, except where such
public disclosure has been made by the Participant without authorization from
the Company (or the applicable customer or prospective customer of the Company),
which has been independently developed and disclosed by others (not as a
consequence of or in connection with the Participant’s relationship with the
Company) or which has otherwise entered the public domain through lawful means.

 

(b)Non-Solicitation of Employees.  During the Participant’s employment with the
Company and for a period of one year after the date the Participant’s employment
with the Company terminates for any reason (the “Restricted Period”), the
Participant shall not directly or indirectly solicit, induce, recruit,
encourage, take away, or hire (or attempt any of the foregoing actions) or
otherwise cause (or attempt to cause) any officer, representative, agent,
director, employee or independent contractor of the Company to leave his or her
employment or engagement with the Company either for employment with the
Participant or with any other entity or person, or otherwise interfere with or
disrupt (or attempt to disrupt) the employment or service relationship between
any such individual and the Company.  The Participant will not be deemed to have
violated this Section 6(b) if employees respond to general advertisements for
employment or if the Company provides prior express written consent to the
activities of the Participant (all such requests for consent will be given good
faith consideration by the Company).

 

(c)Non-Solicitation of Customers.  During the Restricted Period, the Participant
shall not, directly or by assisting others, take any action to solicit, divert,
take away, contact or call upon, or attempt to solicit, divert, take away,
contact or call upon, any customers of the Company with whom the Participant had
Material Contact (as defined below) during the Participant’s employment with the
Company, for the purposes of inducing or attempting to induce or divert their
business away from the Company.  The term “Material Contact” means contact
between the Participant and each customer or prospective customer:

 

(i)with whom or which the Participant dealt on behalf of the Company;

 

(ii)whose dealings with the Company were coordinated or supervised by the
Participant;

 

(iii)about whom the Participant obtained Confidential Information in the
ordinary course of business as a result of the Participant’s association with
the Company; and/or

 

(iv) who receives products or services authorized by the Company, the sale or
provision of which results or resulted in compensation, commissions, or earnings
for the Participant;

 

in each case within the year prior to the end of the Participant’s employment
with the Company.

 





Page 6

--------------------------------------------------------------------------------

 



 

(d)Non-Solicitation of Certain Customer Prospects.  During the Restricted
Period, the Participant shall not, directly or by assisting others, take any
action to solicit, divert, take away, contact or call upon, or attempt to
solicit, divert, take away, contact or call upon, any actively sought
prospective customers of the Company with whom the Participant had Material
Contact during Participant’s employment with the Company, for the purposes of
inducing or attempting to induce or divert their business away from the Company.

 

(e)Understanding of Covenants.  The Participant represents that he/she (i) is
familiar with the foregoing confidentiality and non-solicitation covenants, (ii)
is fully aware of his/her obligations hereunder, (iii) agrees to the
reasonableness of the length of time, scope and coverage of the foregoing
covenants, and (iv) agrees that such covenants are necessary to protect the
Company’s confidential and proprietary information, good will, stable workforce,
and customer relations.  The Participant acknowledges and agrees that the
covenants contained in this Agreement are reasonable in time, scope and in all
other respects and that such covenants shall be construed as agreements
independent of each other and of any provision of this or any other contract
between the parties hereto.

 

(f)Enforceability; Certain Limitations.

 

(i)  Enforceability.  The Participant acknowledges and agrees that that should
any provision or any part of a provision (including any sentence, clause,
phrase, or word) of any covenant set forth in this Section 6 be held invalid,
void or unenforceable in any court of competent jurisdiction, such invalidity,
voidness or unenforceability shall not render invalid, void or unenforceable any
other part or provision of this Agreement (including, as an example and without
limitation, the remainder of the provision that contains the invalid, void or
unenforceable sentence, clause, phrase or word).  The Participant acknowledges
and agrees that the existence of any claim or cause of action by the Participant
against the Company, whether predicated upon this or any other contract, shall
not constitute a defense to the enforcement by the Company of such covenants.

 

(ii)  Certain Limitations.  Except with respect to information covered by 17
C.F.R. 240.21F-4(b)(4)(i) or 17 C.F.R. 240.21F-4(b)(4)(ii) related to the legal
representation of a Company, notwithstanding anything in this Agreement, in any
Company policy or in any other agreement with the Company to the contrary,
nothing in this Agreement, or in any Company policy or any other agreement with
the Company shall prohibit or impede  (or be enforced by the Company, or
construed, in a manner that would prohibit or impede) Participant from:    (i)
testifying in any lawsuit, (ii) reporting conduct to, providing truthful
information to, or participating in any investigation or proceeding conducted by
any federal or state government agency or self-regulatory organization in
accordance with the Securities Exchange Act of 1934 or the Sarbanes-Oxley Act of
2002, or any other provisions of state or federal law or regulation, (iii)
receiving an award in accordance with Section 21F of Securities Exchange Act of
1934 or Rule 21F promulgated thereunder, or (iv) engaging in any activity
described in clauses (i), (ii) or (iii) without providing notification to or
prior approval by the Company.

 

(g)Amendment.  If any portion of the provisions of this Section 6 is found to be
invalid or unenforceable by a court of competent jurisdiction because its
duration, scope, the definition of activities or the definition of information
covered is considered to be invalid or unreasonable in scope, the Company and
the Participant agree to enter into an amendment to this Agreement





Page 7

--------------------------------------------------------------------------------

 



 

pursuant to which the invalid or unreasonable term shall be redefined, or a new
enforceable term provided, such that the intent of the Company and the
Participant in agreeing to the provisions of this Agreement will not be
impaired, and the provision in question shall be enforceable, to the fullest
extent of the applicable laws.

 

(h)Remedy for Breach.  The Participant agrees that a breach of any of the
covenants of this Section 6 would cause material and irreparable harm to the
Company that would be difficult or impossible to measure, and that damages or
other legal remedies available to the Company for any such injury would,
therefore, be an inadequate remedy for any such breach.  Accordingly, the
Participant agrees that if the Participant breaches any term of this Section 6,
the Company shall be entitled, in addition to and without limitation upon all
other remedies the Company may have under this Agreement, at law or otherwise,
to obtain injunctive or other appropriate equitable relief, without bond or
other security, to restrain any such breach.  Claims for damages and equitable
relief in any court shall be available to the Company in lieu of, or prior to or
pending determination in any arbitration proceeding. In the event the
enforceability of any of the terms of this Agreement shall be challenged in
court and the Participant is not enjoined from breaching any of the protective
covenants, then if a court of competent jurisdiction finds that the challenged
protective covenant is enforceable, the time periods shall be deemed tolled upon
the filing of the lawsuit challenging the enforceability of this Agreement until
the dispute is finally resolved and all periods of appeal have expired.

 

(i)Notice of Rights Under Section 7 of the Defend Trade Secrets Act
(DTSA).  This Section 6(i) provides the Participant with notice as required
under Section 7 of the Defend Trade Secrets Act that an individual will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of the law or is made in a complaint or other document filed in a
lawsuit or other proceeding, if that filing is made under seal. This Section
6(i) also provides notice that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
court proceedings, if the individual files any document containing the trade
secret under seal and does not disclose the trade secret, except under court
order.

 

(j)Return of information.  The Participant acknowledges that all information,
the disclosure of which is prohibited by Section 6(a) above, is of a
confidential and proprietary character and of great value to the Company and
shall remain the exclusive property of the Company.  Upon the termination of
employment with the Company, the Participant agrees to immediately deliver to
the applicable Company entity all records, calculations, memoranda, papers,
data, lists, and documents of any description which refer to or relate in any
way to such information and to return to the applicable Company entity any of
its equipment and property which may then be in the Participant’s possession or
under the Participant’s  control.

 

(k)No Removal of Information.  Except as necessary to perform the Participant’s
 job with the Company, under no circumstances shall the Participant remove from
the Company’s offices any of the Company’s  books, records, documents,
blueprints, customer lists, any other stored information whether stored as
paper, electronically or otherwise, or any copies thereof, without the written
permission of the Company; nor shall the Participant make any copies of





Page 8

--------------------------------------------------------------------------------

 



 

such books, records, documents, blueprints, customer lists, or other stored
information for use outside of the Company’s offices except as specifically
authorized by the Company or as necessary to perform the Participant’s  job with
the Company.

 

Section 7.  Nonassignability.  Subject to any exceptions set forth in this
Agreement or the Plan, during the period from the Date of Grant and until such
time as the Restricted Stock Units are settled in accordance with Section 9 of
this Agreement, the Restricted Stock Units or the rights relating thereto may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant. Any attempt to assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the Restricted Stock Units or the rights
relating thereto shall be wholly ineffective and, if any such attempt is made,
the Restricted Stock Units will be forfeited by the Participant and all of the
Participant’s rights to such units shall immediately terminate without any
payment or consideration by the Company.

 

Section 8. Rights as Shareholder.

 

(a)  The Participant shall not have any rights of a shareholder with respect to
the Restricted Stock Units or the shares of Common Stock underlying the
Restricted Stock Units (including, without limitation, any voting rights or any
right to dividends paid with respect to the shares of Common Stock underlying
the Restricted Stock Units) unless and until the Restricted Stock Units are
settled in a specified number of shares in accordance with Section 9 herein.

 

(b)  Upon and following the settlement of the Restricted Stock Units, the
Participant shall be the record owner of the shares of Common Stock underlying
the Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).

 

Section 9. Settlement of Restricted Stock Units. Outstanding Restricted Stock
Units that become entitled to settlement and delivery will be paid in an
equivalent number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its discretion) (a) with respect to Restricted
Stock Units that become entitled to settlement and delivery as of the
Performance Vesting Date, between January 1 and March 15  of the calendar year
following the end of the Performance Period; and (b) otherwise, five (5) days
after the applicable date upon which they become entitled to settlement and
delivery (as set forth in Sections 3, 4 and 5 above) with respect to such
Restricted Stock Units, and such payment shall be in complete satisfaction of
such Restricted Stock Units. Delivery of any certificates will be made to the
Participant’s last address reflected on the books of the Company or its
Subsidiaries unless the Company is otherwise instructed in writing.
 Notwithstanding anything to the contrary in the Plan or this Agreement, it will
not be a violation of the Plan or this Agreement (and the Participant will have
no right to damages) if the Company delivers the appropriate number of shares of
Common Stock (either by delivering one or more certificates for such shares or
by entering such shares in book entry form, as determined by the Company in its
discretion) during the period permitted by Section 409A of the Code.

 

Section 10. Tax Liability and Withholding.

 

(a)The Participant shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Participant
pursuant to the Plan (including, for the avoidance of doubt, by withholding
vested shares of Common Stock





Page 9

--------------------------------------------------------------------------------

 



 

deliverable upon vesting of the Restricted Stock Units), the amount of any
required withholding taxes in respect of the Restricted Stock Units and to take
all such other action as the Committee deems necessary to satisfy all
obligations for the payment of such withholding taxes. Consistent with the terms
of Section 14.2 of the Plan, if Participant fails to make such tax payments as
required, the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to Participant all federal,
state and local taxes of any kind required by law to be withheld with respect to
the shares.

 

(b)Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and the Company (i) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the award, vesting or settlement of the Restricted Stock
Units or the subsequent sale of any shares; and (ii) does not commit to
structure the Restricted Stock Units to reduce or eliminate the Participant’s
liability for Tax-Related Items.

 

(c)The Participant may elect to deliver whole, vested shares of Common Stock, to
have the Company withhold whole vested shares of Common Stock deliverable upon
vesting of the Restricted Stock Units  (and/or,  for the avoidance of doubt
subject to Section 9(a) above, to pay cash to the Company) in order to satisfy,
in whole or in part, up to the maximum applicable statutory withholding amount,
if any, the Company may withhold for taxes in respect of the Restricted Stock
Units (or, if applicable, such lesser amount as may be necessary to avoid
classification of the award as a liability for financial accounting purposes).
Such election must be made on or before the date the amount of tax to be
withheld is determined.  Once made, the election shall be irrevocable.  The fair
market value of the shares to be withheld or delivered will be deemed to be the
Fair Market Value as of the date the amount of tax to be withheld is determined.

 

Section 11.  Miscellaneous.

 

(a)This Agreement shall be construed, administered and governed in all respects
under and by the applicable internal laws of the State of South Carolina,
without giving effect to the principles of conflicts of laws thereof except that
Section 6 (Protective Covenants) shall be construed, administered, and governed
by the applicable laws of the state in which the Participant resides as of the
date of this Agreement (without giving effect to the principles of conflicts of
laws thereof).  The Company and Participant further consent to the non-exclusive
jurisdiction of the state and federal courts of the State of South Carolina for
purposes of any action arising out of or related to this Agreement.

 

(b)This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto.  This Agreement may not be modified, amended, supplemented or waived
except by a writing signed by the parties hereto, and such writing must refer
specifically to this Agreement.

 

(c)If any event described in Article XI of the Plan occurs after the Date of
Grant, the adjustment provisions as provided for under Article XI of the Plan
shall apply to this Award.

 





Page 10

--------------------------------------------------------------------------------

 



 

(d)By signing this Agreement, Participant acknowledges that he or she has
received a copy of the Plan and has had an opportunity to review the Plan and
agrees to be bound by all the terms and provisions of the Plan.  This Agreement
is made pursuant to and is subject to the terms and conditions of the Plan,
which is incorporated herein by reference.

 

(e)This Agreement, as amended from time to time, shall be binding upon, inure to
the benefit of, and be enforceable by the heirs, successors and assigns of the
parties hereto; provided,  however, that this provision shall not permit any
assignment in contravention of the terms contained elsewhere herein.

 

(f)Nothing in this Agreement shall confer on Participant any right to continue
in the employ of the Company or any of its subsidiaries.

 

(g)This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

(h)This Agreement is subject to the Plan.  The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.  The Participant understands and agrees
that, in accordance with the terms of the Plan, the Committee is permitted to
allocate all or any portion of its responsibilities and powers under this
Agreement to any person or persons selected by the Committee.

 

(i)Any notice required to be delivered to the Company under this Agreement shall
be in writing and addressed to the Treasurer of the Company at the Company’s
principal corporate offices. Any notice required to be delivered to the
Participant under this Agreement shall be in writing and addressed to the
Participant at the Participant’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

 

(j)Any dispute regarding the interpretation of this Agreement shall be submitted
by the Participant or the Company to the Committee for review. The resolution of
such dispute by the Committee shall be final and binding on the Participant and
the Company.

 

(k)The Company may assign any of its rights under this Agreement. This Agreement
will be binding upon and inure to the benefit of the successors and assigns of
the Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Participant and the Participant’s
beneficiaries, executors, administrators and the person(s) to whom the
Restricted Stock Units may be transferred by will or the laws of descent or
distribution.

 

(l)The invalidity or unenforceability of any provision (including any sentence,
clause, phrase, or word) of the Plan or this Agreement (or of any applicable
clawback policy or recoupment provisions referenced in Section 11(p) below)
shall not render invalid, void or unenforceable any other part or provision of
the Plan or this Agreement (or of any applicable clawback policy or recoupment
provisions referenced in Section 11(p) below) (including, as an example and
without limitation, the remainder of the provision that contains the invalid,
void or unenforceable sentence, clause, phrase or word), but rather each
provision of the Plan





Page 11

--------------------------------------------------------------------------------

 



 

and this Agreement (and of any applicable clawback policy or recoupment
provisions referenced in Section 11(p) below)  shall be severable and
enforceable to the extent permitted by law.

 

(m)This Agreement is intended to comply with Section 409A of the Code or an
exemption thereunder and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with Section
409A of the Code.

 

(n)The value of the Participant’s Restricted Stock Units is not part of his or
her normal or expected compensation for purposes of calculating any severance,
retirement, welfare, insurance or similar employee benefit plan (“EB Plan”)
unless otherwise provided by such EB Plan.

 

(o)This Agreement may be executed in counterparts, each of which shall be deemed
an original but all of which together will constitute one and the same
instrument. Counterpart signature pages to this Agreement transmitted by
facsimile transmission, by electronic mail in portable document format (.pdf),
or by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing an original signature.

 

(p)The Company reserves the right to amend the terms of this Agreement as may be
necessary or appropriate to avoid adverse tax consequences under Section 409A of
the Code or to comply with any requirements under (I) any Company clawback or
recoupment policy regarding incentive compensation (any such policy, including
such a policy that may be adopted to address a specific situation before or
after the situation occurs  and any policy that provides for forfeiture,
ineligibility, reduction or elimination, as a result of misconduct, with respect
to the amount of incentive compensation that would otherwise be paid or
delivered, is referred to as a  “clawback policy”) that is in effect as of the
date of this Agreement or that may hereafter be adopted by the Company or the
Committee or (II) any “clawback” requirements under the Sarbanes–Oxley Act of
2002 or the Dodd-Frank Wall Street Reform and Consumer Protection Act to which
the Company may be subject.

 

The Participant agrees that (i)  any incentive payments to the Participant under
any Company cash bonus plan, (ii) these Restricted Stock Units and (iii) any
shares of Common Stock issued hereunder (and any proceeds from the sale or
disposition thereof), shall, to the fullest extent permitted by applicable law,
be subject to any clawback or recoupment provisions (and to any provisions that
provide for a forfeiture, ineligibility, reduction or elimination, as a result
of misconduct, with respect to incentive compensation that would otherwise be
paid or delivered) contained in:  (x)  the Plan;  (y)  any written incentive
plan applicable to such cash bonus plan, these Restricted Stock Units or shares
of Common Stock issued hereunder (or proceeds from the sale or disposition
thereof); or (z)  any clawback policy or recoupment provision that is in effect
as of the date of this Agreement or that is hereafter adopted by the Company or
the Committee,  in each case as and to the extent set forth in any such
clawback policy or recoupment provision (or any such provisions that provide for
forfeiture, ineligibility,





Page 12

--------------------------------------------------------------------------------

 



 

reduction or elimination, as a result of misconduct, with respect to incentive
compensation that would otherwise be paid or delivered).  By accepting this
Agreement, the Participant agrees to return to the Company the full amount
required by any such clawback policy or any such clawback or recoupment
provisions (and agrees to any such provisions that provide for forfeiture,
ineligibility, reduction or elimination, as a result of misconduct, with respect
to the amount of incentive compensation that would otherwise be paid or
delivered) that are or hereafter become applicable to the Participant.

 

 

 

[Signatures appear on following page.]

 





Page 13

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

 

 

 

 

 

SOUTH STATE CORPORATION,

 

 

a South Carolina corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

Date Signed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Restricted Stock Unit Agreement]

 





Page 14

--------------------------------------------------------------------------------

 



 

Schedule I

 

The vesting of RSUs shall be determined by the Committee in accordance with this
Schedule I and the terms and conditions of the Agreement and the Plan.

 

Participant Name:       ___________________________________

 

Total RSUs Awarded:                                     _________________

 

Date of Grant:                                                 _________________

 

Performance Period:                                      January 1, 20__ –
December 31, 20__

 

The RSUs shall be deemed to consist of the following:

 

RSUs that are subject to vesting based on the 3-Year Cumulative Operating EPS
Growth (as set forth below):
(“Maximum EPS RSUs,” this number shall be 67% of the Total RSUs Awarded, subject
to rounding).

 

RSUs that are subject to vesting based on the Cumulative Average Operating ROTE
(as set forth below):
(“Maximum ROTE RSUs,”  this number shall be 33% of the Total RSUs Awarded,
subject to rounding).

 

If Section 5(b) of the Agreement applies, then the Maximum EPS RSUs and the
Maximum ROTE RSUs shall be proportionately reduced so that they equal,
respectively, the Pro-Rata Performance Fraction multiplied by the number of
Maximum EPS RSUs and the number of Maximum ROTE RSUs, respectively, shown above.

 

The vesting of RSUs on the Performance Vesting Date shall be in accordance with
the following table:

 

 

 

Performance Measure

12/31/2021

Threshold

12/31/2021

Target

12/31/2021

Maximum

3-Year Cumulative Operating EPS Growth (Determined by Operating Earnings)* Over
the Performance Period

[__]%

[___]%

[___]%

-- % of Maximum EPS RSUs that Vest at Performance Level

[___]%

[___]%

[___]%

 

 

 

 

3-Year Cumulative Average Operating ROTE Over the Performance Period

[____]%

[___]%

[___]%

-- % of Maximum ROTE RSUs that Vest at Performance Level

[___]%

[___]%

[____]%

 

 

If the Performance Threshold for a Performance Measure has not been achieved, 0%
of the RSUs that vest based on such Performance Measure will vest as a result of
performance.  Vesting will be





Page 15

--------------------------------------------------------------------------------

 



 

prorated on a linear basis for performance between the levels of threshold,
target and maximum.  For example, if ROTE for the Performance Period is [____]%
(the mid-point between threshold and target performance) then [__]% (the
mid-point between the Performance Threshold and Performance Target vesting
percentages) of the Maximum ROTE RSUs will vest.  If a fraction of a RSU would
otherwise vest based on the formulas above, such fraction will be rounded to the
nearest whole number (and 0.5 shall round to 1).

 

*    3-Year Cumulative Operating EPS Growth

 

Operating Earnings is defined as a non-GAAP measure and excludes the after-tax
effect of gains on acquisitions, OTTI (Other than Temporarily Impaired Items),
merger-related expense and any other nonrecurring charge or revenue that the
Committee determines should be excluded in order to better reflect operating
performance.  The Committee will have discretion in determining the Operating
Earnings number.

 

The 3-year Cumulative Operating EPS Growth will be a 3-year cumulative growth
rate measured from a starting Base Operating EPS.  Base Operating EPS is defined
as the Operating EPS as determined by the Committee for the fiscal year ending
immediately prior to the Date of Grant, which is $[_____].  The Operating EPS at
the end of each fiscal year will be compared to the Base EPS, and the percentage
change (not annualized percentage change) in Operating EPS for such fiscal year
compared to the Base EPS will be determined.  At the end of the 3-year
Performance Period, the percentage change so determined for each of the three
fiscal years in the Performance Period will be added together to determine the
3-year Cumulative Operating EPS Growth Rate.

 

**    3-Year Cumulative Average Operating ROTE

 

The 3-year Cumulative Average Operating Return on Tangible Equity (ROTE) will be
determined by a simple average of each fiscal year’s Operating ROTE.  Each
year’s Operating ROTE will be computed by dividing the year’s Operating
Earnings, adjusted for tax-affected amortization of intangibles, by the average
tangible common equity (determined on a daily basis) for the year. The Committee
will have discretion in determining the 3-year Cumulative Average Operating ROTE
number.

 





Page 16

--------------------------------------------------------------------------------

 



 

Exhibit A

 

SOUTH STATE CORPORATION

2019 OMNIBUS INCENTIVE PLAN

 

 

Page 17

--------------------------------------------------------------------------------